Title: From John Adams to the President of Congress, 15 January 1782
From: Adams, John
To: Hanson, John,President of Congress



Amsterdam, 15 January 1782. RC in John Thaxter’s hand (PCC, No. 84, III, f. 458–459). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 5:111.
In this letter, JA provided the English text of a note presented by the Russian minister, Prince Gallitzin, to Hendrik Fagel, secretary to the States General, on 10 January. The Russian diplomat wrote that, in order to avoid delays occasioned by correspondence, Catherine II thought it essential that instructions designed to meet all contingencies with regard to belligerent depredations on the commerce of the allied neutral powers be issued to the ministers of Russia, Sweden, and Denmark at the belligerent courts. She also recommended that the States General issue similar instructions. JA wrote that 


 “I have transmitted this, as well as all other State Papers relative to the maritime Confederation, because I hope it will be finally established, as it appears to be for the good of Mankind in general and of the United States in particular. The Dutch are so attached to it, that I think they will not give it up, and if the Empress has it sincerely at heart She will not consent that the Dutch should relinquish it.”



